
		110th CONGRESS
		2d Session
		H. R. 7222
		In the Senate of the United
	 States,
		
			October 2 (legislative
		day, September 17), 2008.
		
		Amendment:
		That the bill from the House of Representatives
		(H.R. 7222) entitled An Act to extend the Andean Trade Preference Act,
		and for other purposes., do pass with the following
		Strike all after
	 the enacting clause and insert the
	 following:
				1.Extension of Andean Trade
		Preference Act
					(a)ExtensionSection
		208 of the Andean Trade Preference Act (19 U.S.C. 3206) is amended to read as
		follows:
						
							208.Termination of
		  preferential treatment
								(a)In
		  generalNo duty-free treatment or other preferential treatment
		  extended to beneficiary countries under this title shall—
									(1)remain in effect
		  with respect to Colombia or Peru after December 31, 2009;
									(2)remain in effect
		  with respect to Ecuador after June 30, 2009, except that duty-free treatment
		  and other preferential treatment under this title shall remain in effect with
		  respect to Ecuador during the period beginning on July 1, 2009, and ending on
		  December 31, 2009, unless the President reviews the criteria set forth in
		  section 203, and on or before June 30, 2009, reports to the Committee on
		  Finance of the Senate and the Committee on Ways and Means of the House of
		  Representatives pursuant to subsection (b) that—
										(A)the President has
		  determined that Ecuador does not satisfy the requirements set forth in section
		  203(c) for being designated as a beneficiary country; and
										(B)in making that
		  determination, the President has taken into account each of the factors set
		  forth in section 203(d); and
										(3)remain in effect
		  with respect to Bolivia after June 30, 2009, except that duty-free treatment
		  and other preferential treatment under this title shall remain in effect with
		  respect to Bolivia during the period beginning on July 1, 2009, and ending on
		  December 31, 2009, only if the President reviews the criteria set forth in
		  section 203, and on or before June 30, 2009, reports to the Committee on
		  Finance of the Senate and the Committee on Ways and Means of the House of
		  Representatives pursuant to subsection (b) that—
										(A)the President has
		  determined that Bolivia satisfies the requirements set forth in section 203(c)
		  for being designated as a beneficiary country; and
										(B)in making that
		  determination, the President has taken into account each of the factors set
		  forth in section 203(d).
										(b)ReportsOn
		  or before June 30, 2009, the President shall make determinations pursuant to
		  subsections (a)(2)(A) and (a)(3)(A) and report to the Committee on Finance of
		  the Senate and the Committee on Ways and Means of the House of Representatives
		  on—
									(1)such
		  determinations; and
									(2)the reasons for
		  such
		  determinations.
									.
					(b)Treatment of
		certain apparel articlesSection 204(b)(3) of such Act (19 U.S.C.
		3203(b)(3)) is amended—
						(1)in subparagraph
		(B)—
							(A)in clause
		(iii)—
								(i)in subclause (II),
		by striking 6 succeeding 1-year periods and inserting 7
		succeeding 1-year periods; and
								(ii)in subclause
		(III)(bb), by striking and for the succeeding 1-year period and
		inserting and for the succeeding 2-year period; and
								(B)in clause (v)(II),
		by striking 5 succeeding 1-year periods and inserting 6
		succeeding 1-year periods; and
							(2)in subparagraph (E)(ii)(II), by striking
		December 31, 2008 and inserting December 31,
		2009.
						2.Earned import
		allowance program
					(a)In
		generalTitle IV of the
		Dominican Republic-Central America-United States Free Trade Agreement
		Implementation Act (Public Law 109–53; 119 Stat. 495) is amended by adding at
		the end the following:
						
							404.Earned import
		  allowance program
								(a)Preferential
		  treatment
									(1)In
		  generalEligible apparel articles wholly assembled in an eligible
		  country and imported directly from an eligible country shall enter the United
		  States free of duty, without regard to the source of the fabric or yarns from
		  which the articles are made, if such apparel articles are accompanied by an
		  earned import allowance certificate that reflects the amount of credits equal
		  to the total square meter equivalents of fabric in such apparel articles, in
		  accordance with the program established under subsection (b).
									(2)Determination of
		  quantity of SMEFor purposes of determining the quantity of
		  square meter equivalents under paragraph (1), the conversion factors listed in
		  Correlation: U.S. Textile and Apparel Industry Category System with the
		  Harmonized Tariff Schedule of the United States of America, 2008, or
		  its successor publications, of the United States Department of Commerce, shall
		  apply.
									(b)Earned import
		  allowance program
									(1)EstablishmentThe
		  Secretary of Commerce shall establish a program to provide earned import
		  allowance certificates to any producer or entity controlling production of
		  eligible apparel articles in an eligible country for purposes of subsection
		  (a), based on the elements described in paragraph (2).
									(2)ElementsThe
		  elements referred to in paragraph (1) are the following:
										(A)One credit shall be issued to a producer or
		  an entity controlling production for every two square meter equivalents of
		  qualifying fabric that the producer or entity controlling production can
		  demonstrate that it has purchased for the manufacture in an eligible country of
		  articles like or similar to any article eligible for preferential treatment
		  under subsection (a). The Secretary of Commerce shall, if requested by a
		  producer or entity controlling production, create and maintain an account for
		  such producer or entity controlling production, into which such credits may be
		  deposited.
										(B)Such producer or
		  entity controlling production may redeem credits issued under subparagraph (A)
		  for earned import allowance certificates reflecting such number of earned
		  credits as the producer or entity may request and has available.
										(C)Any textile mill
		  or other entity located in the United States that exports qualifying fabric to
		  an eligible country may submit, upon such export or upon request, the Shipper’s
		  Export Declaration, or successor documentation, to the Secretary of
		  Commerce—
											(i)verifying that the
		  qualifying fabric was exported to a producer or entity controlling production
		  in an eligible country; and
											(ii)identifying such
		  producer or entity controlling production, and the quantity and description of
		  qualifying fabric exported to such producer or entity controlling
		  production.
											(D)The Secretary of Commerce may require that
		  a producer or entity controlling production submit documentation to verify
		  purchases of qualifying fabric.
										(E)The Secretary of
		  Commerce may make available to each person or entity identified in the
		  documentation submitted under subparagraph (C) or (D) information contained in
		  such documentation that relates to the purchase of qualifying fabric involving
		  such person or entity.
										(F)The program shall be established so as to
		  allow, to the extent feasible, the submission, storage, retrieval, and
		  disclosure of information in electronic format, including information with
		  respect to the earned import allowance certificates required under subsection
		  (a)(1).
										(G)The Secretary of Commerce may reconcile
		  discrepancies in the information provided under subparagraph (C) or (D) and
		  verify the accuracy of such information.
										(H)The Secretary of Commerce shall establish
		  procedures to carry out the program under this section by September 30, 2008,
		  and may establish additional requirements to carry out the program.
										(c)DefinitionsFor purposes of this section—
									(1)the term appropriate congressional
		  committees means the Committee on Ways and Means of the House of
		  Representatives and the Committee on Finance of the Senate;
									(2)the term eligible apparel
		  articles means the following articles classified in chapter 62 of the
		  HTS (and meeting the requirements of the rules relating to chapter 62 of the
		  HTS contained in general note 29(n) of the HTS) of cotton (but not of denim):
		  trousers, bib and brace overalls, breeches and shorts, skirts and divided
		  skirts, and pants;
									(3)the
		  term eligible country means the Dominican Republic; and
									(4)the
		  term qualifying fabric means woven fabric of cotton wholly formed
		  in the United States from yarns wholly formed in the United States and
		  certified by the producer or entity controlling production as being suitable
		  for use in the manufacture of apparel items such as trousers, bib and brace
		  overalls, breeches and shorts, skirts and divided skirts or pants, all the
		  foregoing of cotton, except that—
										(A)fabric otherwise
		  eligible as qualifying fabric shall not be ineligible as qualifying fabric
		  because the fabric contains nylon filament yarn with respect to which section
		  213(b)(2)(A)(vii)(IV) of the Caribbean Basin Economic Recovery Act
		  applies;
										(B)fabric that would
		  otherwise be ineligible as qualifying fabric because the fabric contains yarns
		  not wholly formed in the United States shall not be ineligible as qualifying
		  fabric if the total weight of all such yarns is not more than 10 percent of the
		  total weight of the fabric, except that any elastomeric yarn contained in an
		  eligible apparel article must be wholly formed in the United States; and
										(C)fabric otherwise
		  eligible as qualifying fabric shall not be ineligible as qualifying fabric
		  because the fabric contains yarns or fibers that have been designated as not
		  commercially available pursuant to—
											(i)article 3.25(4) or
		  Annex 3.25 of the Agreement;
											(ii)Annex
		  401 of the North American Free Trade Agreement;
											(iii)section
		  112(b)(5) of the African Growth and Opportunity Act;
											(iv)section
		  204(b)(3)(B)(i)(III) or (ii) of the Andean Trade Preference Act;
											(v)section
		  213(b)(2)(A)(v) or 213A(b)(5)(A) of the Caribbean Basin Economic Recovery Act;
		  or
											(vi)any
		  other provision, relating to determining whether a textile or apparel article
		  is an originating good eligible for preferential treatment, of a law that
		  implements a free trade agreement entered into by the United States that is in
		  effect at the time the claim for preferential treatment is made.
											(d)Review and
		  report
									(1)ReviewThe
		  United States International Trade Commission shall carry out a review of the
		  program under this section annually for the purpose of evaluating the
		  effectiveness of, and making recommendations for improvements in, the
		  program.
									(2)ReportThe
		  United States International Trade Commission shall submit to the appropriate
		  congressional committees annually a report on the results of the review carried
		  out under paragraph (1).
									(e)Effective date
		  and applicability
									(1)Effective
		  dateThe program under this section shall be in effect for the
		  10-year period beginning on the date on which the President certifies to the
		  appropriate congressional committees that sections A, B, C, and D of the Annex
		  to Presidential Proclamation 8213 (December 20, 2007) have taken effect.
									(2)ApplicabilityThe program under this section shall apply
		  with respect to qualifying fabric exported to an eligible country on or after
		  August 1,
		  2007.
									.
					(b)Clerical
		amendmentThe table of
		contents for the Dominican Republic-Central America-United States Free Trade
		Agreement Implementation Act is amended by inserting after the item relating to
		section 403 the following:
						
							
								Sec. 404. Earned import allowance
		  program.
							
							.
					3.African Growth and
		Opportunity Act
					(a)In
		generalSection 112 of the
		African Growth and Opportunity Act (19 U.S.C. 3721) is amended—
						(1)in
		subsection (b)(6)(A), by striking ethic in the second sentence
		and inserting ethnic; and
						(2)in
		subsection (c)—
							(A)in
		paragraph (1), by striking , and subject to paragraph
		(2),;
							(B)by
		striking paragraphs (2) and (3);
							(C)in
		paragraph (4)—
								(i)by
		striking Subsection (b)(3)(C) and inserting Subsection
		(b)(3)(B); and
								(ii)by
		redesignating such paragraph (4) as paragraph (2); and
								(D)by
		striking paragraph (5) and inserting the following:
								
									(3)DefinitionIn this subsection, the term lesser
		  developed beneficiary sub-Saharan African country means—
										(A)a beneficiary sub-Saharan African country
		  that had a per capita gross national product of less than $1,500 in 1998, as
		  measured by the International Bank for Reconstruction and Development;
										(B)Botswana;
										(C)Namibia; and
										(D)Mauritius.
										.
							(b)ApplicabilityThe
		amendments made by subsection (a) apply to goods entered, or withdrawn from
		warehouse for consumption, on or after the 15th day after the date of the
		enactment of this Act.
					(c)Review and
		reports
						(1)ITC
		review and report
							(A)ReviewThe United States International Trade
		Commission shall conduct a review to identify yarns, fabrics, and other textile
		and apparel inputs that through new or increased investment or other measures
		can be produced competitively in beneficiary sub-Saharan African
		countries.
							(B)ReportNot later than 7 months after the date of
		the enactment of this Act, the United States International Trade Commission
		shall submit to the appropriate congressional committees and the Comptroller
		General a report on the results of the review carried out under subparagraph
		(A).
							(2)GAO
		reportNot later than 90 days
		after the submission of the report under paragraph (1)(B), the Comptroller
		General shall submit to the appropriate congressional committees a report that,
		based on the results of the report submitted under paragraph (1)(B) and other
		available information, contains recommendations for changes to United States
		trade preference programs, including the African Growth and Opportunity Act (19
		U.S.C. 3701 et seq.) and the amendments made by that Act, to provide incentives
		to increase investment and other measures necessary to improve the
		competitiveness of beneficiary sub-Saharan African countries in the production
		of yarns, fabrics, and other textile and apparel inputs identified in the
		report submitted under paragraph (1)(B), including changes to requirements
		relating to rules of origin under such programs.
						(3)DefinitionsIn
		this subsection—
							(A)the term appropriate congressional
		committees means the Committee on Ways and Means of the House of
		Representatives and the Committee on Finance of the Senate; and
							(B)the term
		beneficiary sub-Saharan African countries has the meaning given
		the term in section 506A(c) of the Trade Act of 1974 (19 U.S.C.
		2466a(c)).
							(d)Clerical
		amendmentSection 6002(a)(2)(B) of Public Law 109–432 is amended
		by striking (B) by striking and inserting (B) in
		paragraph (3), by striking.
					4.Generalized
		System of PreferencesSection
		505 of the Trade Act of 1974 (19 U.S.C. 2465) is amended by striking
		December 31, 2008 and inserting December 31,
		2009.
				5.Customs user
		fees
					(a)In
		generalSection 13031(j)(3)
		of the Consolidated Omnibus Budget Reconciliation Act of 1985 (19 U.S.C.
		58c(j)(3)) is amended—
						(1)in subparagraph (A), by striking
		November 14, 2017 and inserting February 14,
		2018; and
						(2)in subparagraph
		(B)(i), by striking October 7, 2017 and inserting January
		31, 2018.
						(b)RepealSection 15201 of the Food, Conservation,
		and Energy Act of 2008 (Public Law 110–246) is amended by striking subsections
		(c) and (d).
					6.Time for payment of
		corporate estimated taxesThe
		percentage under subparagraph (C) of section 401(1) of the Tax Increase
		Prevention and Reconciliation Act of 2005 in effect on the date of the
		enactment of this Act is increased by 2 percentage points.
				7.Technical
		correctionsSection 15402 of
		the Food, Conservation, and Energy Act of 2008 (Public Law 110–246) is
		amended—
					(1)in
		subsections (a) and (b), by striking Carribean each place it
		appears and inserting Caribbean; and
					(2)in subsection (d), by striking
		231A(b) and inserting 213A(b).
					
	
		
			
			Secretary
		
	
	
	